DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent claims 1, 9, and 16 recites “translate …”, “searching … database …”, and “communicating …”.  These limitations, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “processor” language, these steps in the context of this claim encompass the user manually translates an audio program in a first language into a second language and searches relevant images to send to a second user.  All of these steps can be performed in the mind and/or using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements - using a processor to perform all of the above steps.  The use of a processor is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of processor and database are merely for the purpose of data gathering an holding data that are considered insignificant extra-solution activity that amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Similarly, dependent claims 2-8, 10-15, and 17-20 include additional steps that are considered “insignificant extra-solution activity to the judicial exception” because they fail to provide meaningful significance that go beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, these claims are also not patent eligible.

Regarding CRM, the original disclosure defines computer readable storage medium as “is not to be construed as being transitory signals per se” (paragraph 69).  Therefore, the claimed invention is directed to statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 7-8, 9, 11-12, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ray et al. (USPG 2020/0117713, hereinafter referred to as Ray).

Regarding claims 1, 9, and 16, Ray discloses a computer-implemented method, system, and computer program product for speech-to-media translation comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the programmable instructions executable by a processor to cause the processor to
receiving an input in a first language and receiving a command to translate the input into a second language, wherein the input comprises text and/or audio (figure 3, step 302-306, also see paragraph 45); 
searching an image database based on the input to retrieve contextually relevant images (figure 3, step 308; see figure 6B; paragraphs 31-32, picture dictionary); and 
communicating retrieved contextually relevant images to a target user (figure 3, step 308, figure 6B).  

Regarding claims 3-4, 11-12, and 18-19, Ray further discloses wherein the personal image database is on a mobile device or on a cloud repository (paragraphs 31-32 and/or figure 2), wherein the input is received from a first user and the image database is a public image database (paragraphs 31-32 and/or figure 2, picture dictionary can be used by multiple users).  

Regarding claims 7-8 and 15, Ray further disclose communicating a translation of the input from the first language to the second language to the target user (figures 5B and 6B, the target use can use the same device as the user who initiates the translation), and wherein neither a textual translation nor an audio translation is communicated to the user (figures 5B and 6B, the target use can use the same device as the user who initiates the translation.  The translation is intended for the target user, not the user who initiates the translation).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Wyner (USPG 2019/0108773, hereinafter referred to as Wyner).

Regarding claims 2, 10, and 17, Ray fails to explicitly disclose, however, Wyner teaches wherein the input is received from a first user and the image database is a personal image database (paragraph 50, “each user should have their own set of database objects reflecting their personal flashcards, known words, selected images, etc.”).  
Since Ray and Wyner are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of creating and using user-specific database to improve accuracy.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Junqua et al. (USPN 6415257, hereinafter referred to as Junqua).

Regarding claims 5, 13, and 20, Ray fails to explicitly disclose, however, Junqua teaches searching a video database based on the input to retrieve contextually relevant videos; and communicating retrieved contextually relevant videos to the target user (col. 4, line 15 to col. 5, line 10).  
Since Ray and Junqua are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of searching and retrieving requested video.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Marggraff (USPG 2006/0127872, hereinafter referred to as Marggraff).

Regarding claims 6 and 14, Ray fails to explicitly disclose, however, Marggraff teaches wherein the input is received from a first user, the method further comprising: prompting the target user to draw an image via an interface of a mobile device of the target user (paragraph 119, requesting the user to drawn an image); and communicating the image drawn by the target user to the first user (paragraph 119, requesting the user to drawn an image, which can be seen by the first user).  
Since Ray and Marggraff are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of requesting the user to drawn an image on screen.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chester et al. (USPG 2017/0262433) teach a language translation system that is considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656